DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 02/03/2021, this is a Notice of Allowance, wherein Claims 1-8, 11-19 and 22-24 are allowed. Claims 9-10, 20-21 and 25-30 are cancelled.
                            Allowable Subject Matter
         After a further search and thorough examination of the present application, claims 1-8, 11-19 and 22-24 are found to be allowable in view of the Applicant’s arguments and amendments filed on 02/03/2021.
1. This communication is an Examiner's reasons for allowance in response to application filed on 01/02/2019, assigned serial 16/237,880 and titled “Coordinating Work within a Multi-Robot Cell”.
2. The following is the Examiner's statement of reasons for the indication of allowable subject matter: 
a. After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning. Thus, it is found that the application is now in condition for allowance.
b. Claims 1-8, 11-19 and 22-24 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 12, and 23. 
The present application is directed to a non-obvious improvement over the following prior art reference:
US 2017/0153625 to Yamamoto et al - which discloses a cell control apparatus which predicts a failure of a manufacturing machines and a production system including the cell control apparatus. The cell control apparatus comprises a failure prediction unit which predicts a failure time of a component of the manufacturing machine based on the operation information of the manufacturing machine and transmits information on the component predicted to fail to a component management apparatus which performs management of a component of the manufacturing machine. The cell control apparatus comprises a replacement time acquisition unit which acquires a replacement time which is a time at which the component can be replaced from the component management apparatus. The cell control apparatus and the production system can predict a failure of a component and control the manufacturing machines in such a manner that a failure of the manufacturing machines does not occur until a time at which the component can be replaced.
Thus, Yamamoto et al does not disclose the recited claim limitations when considered as a whole, regarding Claim 1, “a method for coordinating operations of robots performing work on a part, the method comprising: assigning a group of robots to a part; initiating work on the part via the group of robots; determining that a first robot within the group is unable to continue performing work at a first location of the part; removing the first robot from the first location and the group while other robots of the group continue performing the work; adding a functioning robot to the group at a second location of the part that the first robot was scheduled to occupy during the work; and continuing work on the part via the group of robots.”.
Claims 12 and 23 contains similar language and are also allowed.
Dependent claims 2-8, 11, 13-19, 22 and 24 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 12, and 23.
c. Therefore, Claims 1-8, 11-19 and 22-24 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664